Title: From Thomas Jefferson to the Virginia Delegates in Congress, 22 February 1781
From: Jefferson, Thomas
To: Virginia Delegates



Gentlemen
In Council Feby 22d. 1781.

The object of the inclosed Memorial of Messrs. Stodder, Kerr and North being attainable by Congress only and proper to be the  subject of a representation from them I take the Liberty of transmitting it to you that Justice may be done to the parties interested.
I have the honor to be with great respect Gentlemen Your mo. ob. Hble Servant,

Th: Jefferson


P.S. We are and have long been without Letters of Marque.

